Title: From John Adams to William Gray, 4 March 1812
From: Adams, John
To: Gray, William



Dear Sir
Quincy March 4th 1812

A virtuous amiable and accomplished Lady whom I have known from her birth was married to a virtuous learned and judicious Gentleman with whom I was well acquainted, and whom I as well as all his acquaintance highly esteemed. The husband died and left a young Widow with two Sons. She has devoted her Life to their Education. The youngest Josiah Quincy Guild who will have the honour to present you this Letter after an Education at College and serving some time in a Store in Boston, when business was dull in the time of the Embargo embarked as a Supercargo on a Voyage up the streights. Taken by a French Privateer, carried into Marseilles, he was there at Toulon, Paris, Bordeaux, Toulouse & about a year. He has the French Language and as the times are not very flattering for young Men in Trade at home, he wishes for a voyage.
At the request of his Mother, I have consented to give him this Letter to you. It is intended merely as an introduction. I have not even a Colour of a pretext to take this Liberty, But rely wholly on your goodness to pardon me. If you should find it convenient to converse with him I think you will find him intelligent and ingenuous.
Neither your determination to retire from the hot Climate of Politicks nor the severity of this long Winter have diminished the high Esteem, and great regard of your Friend

John Adams
